Citation Nr: 1207031	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-18 788A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), now evaluated as 50-percent disabling.


REPRESENTATION

The Veteran represented by:  Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a higher rating for his PTSD.  At the time, his PTSD was rated as 30-percent disabling.  In another decision since issued in September 2011, during the pendency of his appeal, the RO increased the rating for the PTSD from 30 to 50 percent retroactively effective from March 24, 2008, the date of receipt of his claim for a higher rating for this disability.


FINDING OF FACT

In an even more recent statement dated January 18, 2012, which the Board received on February 1, 2012, prior to the promulgation of a decision in this appeal, the Veteran indicated he does not want to continue with the appeal process concerning this claim since he is now rated 100% service connected.  He also indicated that he had previously notified the RO of this, that he was satisfied with the decision in his case.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal for a rating higher than 50 percent for the PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Partly as a result of receiving a higher 50 percent rating for his PTSD, also because of the granting of service connection and ratings for other disabilities, which in turn resulted in him receiving a combined 100 percent disability rating (see 38 C.F.R. § 4.25), the Veteran indicated in a recent January 18, 2012 statement that he is withdrawing this appeal.  The Board received this statement on February 1, 2012, before issuing a decision in this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


